Order entered October 7, 2022




                                                In The
                                    Court of Appeals
                             Fifth District of Texas at Dallas

                                       No. 05-22-00354-CV

                               PAMELLA JOINER, Appellant

                                                   V.

                       THE WEITZMAN GROUP, INC., Appellee

                    On Appeal from the 68th Judicial District Court
                                Dallas County, Texas
                         Trial Court Cause No. DC-19-16489

                                               ORDER

        Before the Court is appellant’s October 4, 2022 unopposed fourth motion for

an extension of time to file her brief on the merits.1                       Appellant requests an

extension of fourteen days following the filing of the supplemental clerk’s record

that was requested on October 3.                 We GRANT the motion as follows.                      We

ORDER Dallas County District Clerk Felicia Pitre to file, on or before October



1
  Although titled a fourth extension motion, the time for filing the brief has not begun because the record
is incomplete.
14, the requested supplemental clerk’s record. Appellant shall file her brief on or

before October 28.


                                            /s/    KEN MOLBERG
                                                   JUSTICE